OPINION
PER CURIAM.
Eric Lamont Wilson appeals his conviction of one count of possession with intent to distribute cocaine base in violation of 21 U.S.C. § 841(a) (2000) and sentence to 188 months in prison and five years of supervised release. We affirm.
Wilson’s counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In the Anders brief, Wilson’s counsel briefed two issues, both of which counsel ultimately concluded were not meritorious: whether the district court fully complied with the requirements of Fed.R.Crim.P. 11, and whether the district court erred in applying the sentencing guidelines. Wilson filed a pro se supplemental brief arguing the district court erred when it denied his post-judgment motions seeking to withdraw his guilty plea, requesting bail, and requesting appointed counsel.
We review violations of Fed.R.Crim.P. 11 for plain error. See United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir.), petition for cert, filed, No. 02-5170 (U.S. Apr. 10, 2002). Under this standard, we exercise our discretion only to correct errors that are plain, material, or affecting substantial rights, and that seriously affect the fairness, integrity or public reputation of judicial proceedings. Id. at 524 (citing United States v. Olano, 507 U.S. 725, 731-32,113 S.Ct. 1770, 123 L.Ed.2d 508 (1993)). We have reviewed the record and find no error.
We review the district court’s application of the sentencing guidelines for clear error as to factual findings; we review legal determinations de novo. United States v. Blake, 81 F.3d 498, 503 (4th Cir.1996). We have reviewed the district court’s application of the guidelines and find no error. Furthermore, we conclude the district court did not err when it denied Wilson’s various post-judgment motions.
In accordance with Anders, we have reviewed the entire record and have found no meritorious issues for appeal. We therefore affirm Wilson’s conviction and sentence. We require that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review. If the client requests that a petition be filed, but counsel believes that such petition would be frivolous, then counsel may move in this court for leave to withdraw from representation. Counsel’s motion must state that a copy thereof was served on the client. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.